Case 2:16-cv-11726-NGE-SDD ECF No. 40 filed 10/24/18       PageID.285   Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

COMPRESSOR ENGINEERING              )
CORPORATION, a Michigan             )
corporation, individually and as the)
                                    )
representative of a class of similarly-     Civil Action No.: 2:16-cv-11726
situated persons,                   )
                                    )
                         Plaintiff, )
                                    )       Hon. Nancy G. Edmunds
             v.                     )
                                    )       Magistrate Judge Stephanie Dawkins
CHESTER LIMITED INC., Michigan )            Davis
corporation, and JOHN DOES 1-10,    )
                                    )
                       Defendants. )

       STIPULATED PROTECTIVE ORDER REGARDING FORENSIC
                         DISCOVERY

         This matter comes before the Court for an order to address the scope of

electronic discovery of Defendant Chester Limited Inc.’s (“Chester Limited” or

“Defendant”) ELECTRONIC DATA, as defined herein, and the procedure to be

followed with respect to such discovery.

         To ensure that all computer data and potentially deleted computer data are

preserved and recovered to the extent possible, and to protect Defendant’s

privileged and otherwise protected documents, the following procedure shall be

used by the parties for the production, inspection, and/or examination of

Defendant’s ELECTRONIC DATA.



{36660/6/D1305764.DOC;2}
Case 2:16-cv-11726-NGE-SDD ECF No. 40 filed 10/24/18               PageID.286   Page 2 of 5




             1. As used in this Order, the term ELECTRONIC DATA refers to the
 images and the contents of the images listed below:
                          The hard drive(s) from the server running Chester Limited’s
                           Linux-based server;
                          The hard drive from Chester Limited’s Windows-Vista-based
                           computer that was used as a file server; and
                          The Western Digital backup drive attached to Chester Limited’s
                           Windows-Vista-based computer.
             2. Chester Limited’s computer forensic examiner has made a forensic
 copy of the ELECTRONIC DATA.
             3. Chester Limited’s computer forensic examiner will send hard drives
containing the ELECTRONIC DATA to Robert Biggerstaff (“Biggerstaff”).
Biggerstaff will review all relevant ELECTRONIC DATA to the extent practicable.
             4. The purpose and scope of Biggerstaff’s analysis of the ELECTRONIC
DATA is to examine any ELECTRONIC DATA that exists or may have been
deleted with regard to (a) telephone or facsimile numbers, identification of fax
destinations, identification of names or addresses associated with fax numbers,
including data, files, or documents derived therefrom, used to transmit advertising
faxes from or for the benefit of the Defendant; (b) correspondence, including data,
files, or documents derived therefrom, with any fax broadcaster, fax list provider,
or employees of such entities, that provided any products, goods, or services to
Defendant, (c) data, files, or documents referencing or identifying any fax
broadcaster, fax list provider, fax software, or referencing the transmittal of
facsimiles or telephone numbers to be used for transmission of advertising
facsimiles for the benefit of the Defendant; (d) contents of any documents sent in
all advertising fax transmissions from or for the benefit of the Defendant; (e) the
subject matter identified in any discovery or responses thereto in this matter, (f)
{36660/6/D1305764.DOC;2}                         2
Case 2:16-cv-11726-NGE-SDD ECF No. 40 filed 10/24/18         PageID.287     Page 3 of 5




any documents or evidence relating to the accuracy or veracity of the contents of
the ELECTRONIC DATA or testimony related to advertising fax transmissions
from or for the benefit of the Defendant.
             5. Biggerstaff may conduct appropriate procedures at his sole discretion
pursuant to the scope and purpose of his analysis of the ELECTRONIC DATA and
to determine what data was deleted or altered and when and how such deletion or
alteration occurred. Biggerstaff shall also examine the contents of the
ELECTRONIC DATA for information related to any software or user actions
designed to delete or prevent recovery of data, or that could otherwise impact
forensic examinations or impact the credibility of information recovered.
             6. Biggerstaff will analyze and identify contents of the ELECTRONIC
DATA described above that he believes may be relevant to the subject matter
specified in paragraph 4 above. Biggerstaff will prepare, to the extent practicable,
a copy of the identified contents on CD, DVD, or other electronic media, for
submission to counsel for Chester Limited along with an explanation of the
methodology used to recover any such information.
             7. Biggerstaff will provide the material specified above to counsel for
Chester Limited, in a mutually agreed-to format, prior to disclosure to Plaintiff or
its counsel, for the purpose of counsel for Chester Limited to review those
materials for objections based on privilege or other grounds, including but not
limited to the methodology used by Biggerstaff, prior to the materials being
provided to Plaintiff’s counsel.
             8. Biggerstaff will not be permitted to disclose any information or
materials that are included with or derived from the ELECTRONIC DATA without
authorization from Chester Limited’s counsel or a Court order.
             9. Chester Limited’s counsel shall authorize Biggerstaff to produce all
materials and data identified by Biggerstaff to which no objection is asserted to
{36660/6/D1305764.DOC;2}                    3
Case 2:16-cv-11726-NGE-SDD ECF No. 40 filed 10/24/18             PageID.288    Page 4 of 5




counsel for Plaintiff within fourteen (14) days after the materials are submitted to
counsel for Chester Limited.
             10. Biggerstaff shall not discuss with Plaintiff or its counsel the content of
any documents or data obtained from the ELECTRONIC DATA but not produced
pursuant to this Stipulated Protective Order Regarding Forensic Discovery.
             11. The ELECTRONIC DATA shall be considered CONFIDENTIAL
under the Parties’ Stipulated Protective Order, filed in this matter on March 1,
2018.

         IT IS SO STIPULATED AND AGREED.

Dated: October 19, 2018.

/s/ Ross M. Good (with permission)         /s/Jeffrey A. May
Ryan M. Kelly                              Jeffrey A. May
Brian J. Wanca                             Fred K. Herrmann
Ross M. Good                               KERR, RUSSELL AND WEBER, PLC
ANDERSON + WANCA                           500 Woodward Avenue, Suite 2500
3701 Algonquin Road, Suite 500             Detroit, MI 48226
Rolling Meadows, IL 60008                  Telephone: (313) 961-0200
Telephone: (847) 368-1500                  Fax: (313) 961-0388
Fax: (847) 368-1501                        jmay@kerr-russell.com
bwanca@andersonwanca.com                   fherrmann@kerr-russell.com
rkelly@andersonwanca.com
rgood@andersonwanca.com                    Attorneys for Defendant

Attorneys for Plaintiff

         APPROVED BY THE COURT:

Dated: October 24, 2018

                                    s/ Nancy G. Edmunds
                                    Hon. Nancy G. Edmunds
                                    U.S. District Judge

{36660/6/D1305764.DOC;2}                      4
Case 2:16-cv-11726-NGE-SDD ECF No. 40 filed 10/24/18   PageID.289   Page 5 of 5




{36660/6/D1305764.DOC;2}             5
